DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/4/22.  Claims 1-3 were amended.  Claims 1-3 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.

Response to Arguments
4.	Applicant’s arguments, see page 4 of Remarks, filed 8/4/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
5.	Applicant’s arguments, see pages 4-7 of Remarks, filed 8/4/22, with respect to the rejections of claims 1-3 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-3 under 35 U.S.C. 112(a) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-3 under 35 U.S.C. 103 are made and presented in the following office action as necessitated by amendment.

Drawings
6.	The drawings were received on 8/4/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-0488262 (hereafter “KR’262”, machine translation provided for citation).
	Regarding claim 1,
	KR’262 discloses a press-dewatering rubber tub (30) for a dewatering tank (10) of a continuous washing machine, which is configured to be movable upward or downward by a driving cylinder (20) [see Fig. 1, 5; ¶22], 
wherein a plurality of elastic fillers (31) as a filler for enhancing durability have a hollow shaped therein and are stored in the dewatering rubber tub in a state that releasing of the elastic fillers is prevented by an outflow prevention cover (32) [see Fig. 3-4, 6-7; ¶23-¶24].
KR’262 teaches that the plurality of elastic fillers (31) are hollow rubber balls [Fig. 3-4; ¶23-¶24], or alternately may be formed in various shapes according to need [¶38], but does not explicitly teach that said fillers have a hexagonal shape.  However it would have been obvious for a person having ordinary skill in the art at time of filing to modify the elastic fillers of KR’262 such that they are formed in a hexagonal shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].  No inventive effort would have been required and no new functionality would arise through said modification.  The modified apparatus of KR’262 would be expected to work as intended to yield the expected result of providing durable reinforcement of the rubber tub during a press-dewatering operation.
	Regarding claim 2,
	KR’262 discloses a press-dewatering rubber tub (30) for a dewatering tank (10) of a continuous washing machine, which is configured to be movable upward or downward by a driving cylinder (20) [see Fig. 1, 5; ¶22], 
wherein a plurality of elastic fillers (31) as a filler for enhancing durability have a hollow shaped therein and are stored in the dewatering rubber tub in a state that releasing of the elastic fillers is prevented by an outflow prevention cover (32) [see Fig. 3-4, 6-7; ¶23-¶24].
KR’262 teaches that the plurality of elastic fillers (31) are hollow rubber balls [Fig. 3-4; ¶23-¶24], or alternately may be formed in various shapes according to need [¶38], but does not explicitly teach that said fillers have a square shape.  However it would have been obvious for a person having ordinary skill in the art at time of filing to modify the elastic fillers of KR’262 such that they are formed in a square shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].  No inventive effort would have been required and no new functionality would arise through said modification.  The modified apparatus of KR’262 would be expected to work as intended to yield the expected result of providing durable reinforcement of the rubber tub during a press-dewatering operation.
	Regarding claim 3,
	KR’262 discloses a press-dewatering rubber tub (30) for a dewatering tank (10) of a continuous washing machine, which is configured to be movable upward or downward by a driving cylinder (20) [see Fig. 1, 5; ¶22], 
wherein a plurality of elastic fillers (31) as a filler for enhancing durability have a hollow shaped therein and are stored in the dewatering rubber tub in a state that releasing of the elastic fillers is prevented by an outflow prevention cover (32) [see Fig. 3-4, 6-7; ¶23-¶24].
KR’262 teaches that the plurality of elastic fillers (31) are hollow rubber balls [Fig. 3-4; ¶23-¶24], or alternately may be formed in various shapes according to need [¶38], but does not explicitly teach that said fillers have a cylindrical shape.  However it would have been obvious for a person having ordinary skill in the art at time of filing to modify the elastic fillers of KR’262 such that they are formed in a cylindrical shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].  No inventive effort would have been required and no new functionality would arise through said modification.  The modified apparatus of KR’262 would be expected to work as intended to yield the expected result of providing durable reinforcement of the rubber tub during a press-dewatering operation.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 2,466,630 to Ball (hereafter “US’630”).
	Regarding claim 1,
	US’630 discloses a press-dewatering rubber tub (51) for a dewatering tank (25) of a continuous washing machine (1), which is configured to be movable upward or downward by a driving cylinder (32) [see Fig. 3; col. 1, lines 4-7; col. 2, lines 15-18; col. 3, lines 14-36; col. 4, lines 22-36], 
wherein a plurality of fillers (52) as a filler for enhancing durability are stored in the dewatering rubber tub in a state that releasing of the fillers is prevented by an outflow prevention cover (50) [see Fig. 3; col. 4, lines 20-47].
	US’630 teaches that the plurality of fillers (52) are beads or balls that yield readily to permit the rubber tub (51) to flex into areas of low pressure [col. 4, lines 28-37], but does not explicitly teach that said fillers are elastic.  However it would have been obvious to one having ordinary skill in the art at the time of filing to form the fillers from an elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  [see MPEP 2144.07].
US’630 teaches that the plurality of fillers (52) are in the shape of beads or balls [col. 4, lines 28-37], but does not explicitly teach that said fillers have a hollow hexagonal shape.  However it would have been obvious for a person having ordinary skill in the art at time of filing to modify the fillers of US’630 such that they are formed in a hollow hexagonal shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].  No inventive effort would have been required and no new functionality would arise through said modification.  The modified apparatus of US’630 would be expected to work as intended to yield the expected result of providing durable reinforcement of the rubber tub during a press-dewatering operation.
Regarding claim 2,
	US’630 discloses a press-dewatering rubber tub (51) for a dewatering tank (25) of a continuous washing machine (1), which is configured to be movable upward or downward by a driving cylinder (32) [see Fig. 3; col. 1, lines 4-7; col. 2, lines 15-18; col. 3, lines 14-36; col. 4, lines 22-36], 
wherein a plurality of fillers (52) as a filler for enhancing durability are stored in the dewatering rubber tub in a state that releasing of the fillers is prevented by an outflow prevention cover (50) [see Fig. 3; col. 4, lines 20-47].
	US’630 teaches that the plurality of fillers (52) are beads or balls that yield readily to permit the rubber tub (51) to flex into areas of low pressure [col. 4, lines 28-37], but does not explicitly teach that said fillers are elastic.  However it would have been obvious to one having ordinary skill in the art at the time of filing to form the fillers from an elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  [see MPEP 2144.07].
US’630 teaches that the plurality of fillers (52) are in the shape of beads or balls [col. 4, lines 28-37], but does not explicitly teach that said fillers have a hollow square shape.  However it would have been obvious for a person having ordinary skill in the art at time of filing to modify the fillers of US’630 such that they are formed in a hollow square shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].  No inventive effort would have been required and no new functionality would arise through said modification.  The modified apparatus of US’630 would be expected to work as intended to yield the expected result of providing durable reinforcement of the rubber tub during a press-dewatering operation.
Regarding claim 3,
	US’630 discloses a press-dewatering rubber tub (51) for a dewatering tank (25) of a continuous washing machine (1), which is configured to be movable upward or downward by a driving cylinder (32) [see Fig. 3; col. 1, lines 4-7; col. 2, lines 15-18; col. 3, lines 14-36; col. 4, lines 22-36], 
wherein a plurality of fillers (52) as a filler for enhancing durability are stored in the dewatering rubber tub in a state that releasing of the fillers is prevented by an outflow prevention cover (50) [see Fig. 3; col. 4, lines 20-47].
	US’630 teaches that the plurality of fillers (52) are beads or balls that yield readily to permit the rubber tub (51) to flex into areas of low pressure [col. 4, lines 28-37], but does not explicitly teach that said fillers are elastic.  However it would have been obvious to one having ordinary skill in the art at the time of filing to form the fillers from an elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  [see MPEP 2144.07].
US’630 teaches that the plurality of fillers (52) are in the shape of beads or balls [col. 4, lines 28-37], but does not explicitly teach that said fillers have a hollow cylindrical shape.  However it would have been obvious for a person having ordinary skill in the art at time of filing to modify the fillers of US’630 such that they are formed in a hollow cylindrical shape since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].  No inventive effort would have been required and no new functionality would arise through said modification.  The modified apparatus of US’630 would be expected to work as intended to yield the expected result of providing durable reinforcement of the rubber tub during a press-dewatering operation.

Conclusion
10.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711